EXHIBIT 21.1 First Banks, Inc. Subsidiaries (As of December 31, 2010) The following is a list of our subsidiaries and the jurisdiction of incorporation or organization: Name of Subsidiary Jurisdiction of Incorporation or Organization The San Francisco Company Delaware First Bank Missouri FB Holdings, LLC (1) Missouri FBIN, Inc. Nevada FBSA California, Inc. Missouri FBSA Missouri, Inc. Nevada First Bank Business Capital, Inc. Missouri First Land Trustee Corp. Missouri HVIIHC, Inc. Missouri ILSIS, Inc. Missouri LC Resolution Corporation Missouri NT Resolution Corporation Missouri SBRHC, Inc. Missouri Small Business Loan Source LLC Nevada First Bank owned 53.23% of FB Holdings, LLC at December 31, 2010.
